685 S.E.2d 108 (2009)
STATE of North Carolina
v.
Johnny Lee BELL.
No. 233P09.
Supreme Court of North Carolina.
October 8, 2009.
Mark Montgomery, Durham, for Bell.
Steven F. Bryant, for State.

ORDER
Upon consideration of the petition filed on the 8th of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."